10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ASe 2:20-cv-00442-MWF-AGR Document 32 Filed 09/09/20 Page 1of1 Page ID #:136

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
Sandra Edmonds, Case No.: 2 :20-cv-00442-MWF-AGR
Plaintiff, Hon. Michael W. Fitzgerald
V. ORDER FOR DISMISSAL WITH

PREJUDICE
RA2 Pasadena LLC, a Delaware

Limited Liability Company; Mark
Gabay, an Individual; and Does 1-10, Action Filed: January 15, 2020
Trial Date: Not on Calendar

Defendants.

 

 

Pursuant to Fed R. Civ. P. 41. the Court, having considered the documents before
it, and being fully advised finds as follows:

IT IS ORDERED THAT:

Plaintiff Sandra Edmonds’ (“Plaintiff”) action against Defendants RA2 Pasadena
LLC and Mark Gabay (“Defendants”) is dismissed with prejudice. Each party will be
responsible for their own fees and costs.

Dated: September 9, 2020

ICHAEL'W. FIT RAL
United States District Judge

 

 
